FIRST AMENDMENT TO PARTICIPATION AGREEMENT This is an amendment to that certain Participation Agreement, of even date herewith, by and among the Variable Insurance Products Funds identified below, Fidelity Distributors Corporation and Kansas City Life Insurance Company. For good and valuable consideration, the receipt and sufficiency of which is acknowledged by all parties, the Participation Agreement is hereby amended as follows: Section 1.7 of the Participation Agreement is deleted, and the following new Section 1.7 is substituted: 1.7 The Company shall pay for Fund shares on the next Business Day after an order to purchase Fund shares is made in accordance with the provisions of Section 1.1 hereof. The Fund shall use its best efforts to remit redemption proceeds on the same business day of receipt of a redemption order in proper faint from the Company, but in any event within five (5) calendar days after the redemption order is placed, in order to enable the Company to pay redemption proceeds within. the time allowed by law. Purchase and redemption payments shall be in federal funds transmitted by wire. For purpose of Section 2.10 and 2A 1, upon receipt by the Fund of the federal funds so wired, such funds shall cease to be the responsibility of the Company and shall become the responsibility of the Fund. Section 4.1 of the Participation Agreement is deleted, and the following new Section 4.1 is substituted: 4.1 The Company shall furnish, or shall cause to be furnished, to the Fund or its designee, each piece of sales literature or other promotional material in which the Fund or its investment adviser or the Underwriter is named, at least fifteen Business Days prior to its use. No such material shall be used if the Fund or its designee reasonably objects to such use in writing within fifteen Business Days after receipt of such material. Section 4.3 of the Participation Agreement is deleted, and the following new Section 4.2 is substituted: 4.3. The Fund, Underwriter, or its designee shall furnish, or shall cause to be furnished, to the Company or its designee, each piece of sales literature or other promotional material in which the Company and/or its separate account(s), is named at least fifteen Business Days prior to its use. No such material shall be used if the Company or its designee reasonably objects to such use in writing within fifteen Business Days after receipt of such material. Section 10.1 (a) of the Participation Agreement is deleted, and the following new Section 10.1 (a) is substituted: 1 10.1 (a).
